Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 11/13/2019.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recite facilitating a collaboration among healthcare providers to share information about a patient by transmitting encrypted medical records, prior to scheduling an appointment with the patient. Specifically, the claim recites “scheduling a patient for a medical visit by a first medical provider; determining, by the first medical provider, if the patient has a prior medical record, located at a second medical provider, transmitting, by the first medical provider, an electronic message to the second medical provider, wherein the electronic message includes a request for the prior medical record, a hyperlink to access a secure portal, and a designated storage location, uploading, by the second medical provider, the prior medical record to a secure portal; transmitting the prior medical record by the second medical provider to the first medical provider via an encrypted peer-to-peer communication channel, transmitting, by the first medical provider, an electronic message to the second 
Turning to the dependent claims, claims 11 and 20 describe data gathering such as downloading and storing medical records, claims 2-3, 7, 9, 13 and 16 describe what the data is such as a group consisting of an electronic facsimile, an electronic mail, and an HL7 message, types of access messages, and types of medical records, and claims 4, 6, 10, 12, 17 and 19 describe displaying data such as launching displays and file browsers. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
This judicial exception is not integrated into a practical application because the additional element(s) of the claim(s) such as the use of a processor, server, external provider device, database, secure portal, common data exchange network file browser and mobile app merely use a computer as a tool to perform an abstract idea and generally link the use of a judicial exception to a particular technological environment. The use of a processor as a tool to implement the abstract idea and generally linking the use of the abstract idea to a particular technological environment does not render 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, server, external provider device, database, secure portal, common data exchange network file browser and mobile app to perform the steps amounts to no more than using a computer or processor to automate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holla (US 2011/0251960 A1).

Claim 8:
Holla discloses method for retrieving a medical record from a remote database, comprising:
scheduling a patient for a medical visit by a first medical provider (See physicians accessing electronic calendars and scheduler for patient appointments in P0116.); 

determining, by the first medical provider, if the patient has a prior medical record located at a second medical provider (Taught as reviewing patient chart in P0117.);

transmitting, by the first medical provider, an electronic message to the second medical provider, wherein the electronic message includes a request for the prior medical record, a hyperlink to access a secure portal, and a designated storage location (See [P0051, P0063, P0083] The data server 131 may be configured so that the e-mail transmitted to a mobile device 150 may carry the attached medical data or transmit the e-mail text without an attachment but with a hyperlink to a website from which the attachments may be retrieved. Also see requested consultation in P0048.);

uploading, by the second medical provider, the prior medical record to a secure portal (Taught as uploaded data in P0055, P0069 with the server as the secure portal with encryption feature and obtaining relevant patient information from the server at the hospital's electronic medical record system.); and

transmitting the prior medical record by the second medical provider to the first medical provider via an encrypted peer-to-peer communication channel (Taught in [Abstract, P0076] All transmissions of data between the data collection devices, medical databases, the console 120, the data server 131 and the mobile device 150 are encrypted and secured. Also, see collecting and transmitting patient data channeled to the communication server via console among physicians in P0049-P0050.); and

receiving the prior medical record at the first medical provider, wherein the prior medical record is stored at the designated storage location (See data structures of a database in Fig. 18 (Item 2402), P0221.).

Claim 10:
Holla teaches wherein the secure portal is displayed on a lightweight browser launched upon selection of the hyperlink (See [P0051, P0063, P0083] The data server 131 may be configured so that the e-mail transmitted to a mobile device 150 may carry the attached medical data or transmit the e-mail text without an attachment but with a hyperlink to a website from which the attachments may be retrieved. Also see requested consultation in P0048.).
Claim 11:
Holla teaches wherein the secure portal is loaded from a software file that is downloaded upon selection of the hyperlink (See [P0051, P0063, P0083] The data server 131 may be configured so that the e-mail transmitted to a mobile device 150 may carry the attached medical data or transmit the e-mail text without an attachment but with a hyperlink to a website from which the attachments may be retrieved
Claim 12:
Holla teaches wherein the secure portal is configured to display a file browser containing a list of medical records in a database associated with the second medical provider (See Fig. 18 display tools on the server-console as the browser for sharing medical records mentioned in P0219, P0221.).
Claim 13:
Holla teaches wherein the prior medical record includes at least one of a DICOM image and a compressed file (See DICOM server in P0047 and compressed data message regarding patient in P0093.).
Claim 14:
Holla teaches wherein the designated storage location includes at least two locations where separate components of the prior medical record are respectively stored (See designated servers for ECG data, DICOM, electronic medical records, email server and the likes shown in Fig. 1, P0091-P0092.).
Claim 15:
Holla discloses method for retrieving a medical record from a remote database, comprising:
scheduling a patient for a medical visit by a first medical provider, wherein the first medical provider has an internal patient record containing internal patient information (See physicians accessing electronic calendars and scheduler for patient appointments in P0116. With internal patient information as identifying the patient see patient demographics and other medical information, such as medical images, laboratory reports or diagnostic data in P0006, P0041.); 

determining, by the first medical provider, if the patient has an external medical record located at a second medical provider (Taught as reviewing patient chart in P0117.);

transmitting, by the first medical provider, an electronic message to the second medical provider, wherein the electronic message includes a request for the external medical record, a hyperlink to access a secure portal, and a designated storage location (See [P0051, P0063, P0083] The data server 131 may be configured so that the e-mail transmitted to a mobile device 150 may carry the attached medical data or transmit the e-mail text without an attachment but with a hyperlink to a website from which the attachments may be retrieved. Also see requested consultation in P0048.);

uploading, by the second medical provider, the external medical record to a secure portal, wherein the external medical record contains external patient information (Taught as uploaded data in P0055, P0069 with the server as the secure portal with encryption feature and obtaining relevant patient information from the server at the hospital's electronic medical record system.); and

transmitting the external medical record by the second medical provider to the first medical provider via an encrypted peer-to-peer communication channel (Taught in [Abstract, P0076] All transmissions of data between the data collection devices, medical databases, the console 120, the data server 131 and the mobile device 150 are encrypted and secured. Also, see collecting and transmitting patient data channeled to the communication server via console among physicians in P0049-P0050.); and

receiving the external medical record at the first medical provider, wherein the external medical record stored at the designated storage location (See data structures of a database in Fig. 18 (Item 2402), P0221.); and

updating, by the first medical provider, the external patient record to match the internal patient information (See updated current record to include new observations and treatment plan in P0115.).

Claim 17:
Holla teaches wherein the secure portal is displayed on a lightweight browser launched upon selection of the hyperlink (See [P0051, P0063, P0083] The data server 131 may be configured so that the e-mail transmitted to a mobile device 150 may carry the attached medical data or transmit the e-mail text without an attachment but with a hyperlink to a website from which the attachments may be retrieved. Also see requested consultation in P0048.).
Claim 18:
Holla teaches wherein the secure portal is loaded from a software file that is downloaded upon selection of the hyperlink (See [P0051, P0063, P0083] The data server 131 may be configured so that the e-mail transmitted to a mobile device 150 may carry the attached medical data or transmit the e-mail text without an attachment but with a hyperlink to a website from which the attachments may be retrieved
Claim 19:
Holla teaches wherein the secure portal is configured to display a file browser containing a list of medical records in a database associated with the second medical provider (See Fig. 18 display tools on the server-console as the browser for sharing medical records mentioned in P0219, P0221.).
Claim 20:
Holla teaches wherein the designated storage location includes at least two locations where separate components of the external medical record are stored (See designated servers for ECG data, DICOM, electronic medical records, email server and the likes shown in Fig. 1, P0091-P0092.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Holla (US 2011/0251960 A1) in view of Kerr (WO 2011/130735 A1).
Claim 1:
Holla discloses method for retrieving a medical record from a remote database, comprising:
scheduling a patient for a medical visit by a first medical provider (See physicians accessing electronic calendars and scheduler for patient appointments in P0116.); 

determining, by the first medical provider, if the patient has a prior medical record located at a second medical provider (Taught as reviewing patient chart in P0117.);

determining if the first medical provider and the second medical provider are both registered on a common data exchange network (Accessed medical records established in [P0033-P0034] shared by registered physicians in P0064.);

uploading, by the second medical provider, the prior medical record, to a secure portal (Taught as uploaded data in P0055, P0069 with the server as the secure portal with encryption feature and obtaining relevant patient information from the server at the hospital's electronic medical record system.); and

transmitting the prior medical record by the second medical provider to the first medical provider via an encrypted peer-to-peer communication channel (Taught in [Abstract, P0076] All transmissions of data between the data collection devices, medical databases, the console 120, the data server 131 and the mobile device 150 are encrypted and secured.).

Although Holla teaches first and second medical providers remotely retrieving prior medical records, Holla does not explicitly teach transmitting requested messages whether both first and second medical providers are acknowledged registered members to exchange or not. Kerr teaches an invitation process for physicians to collaborate or:
transmitting, by the first medical provider, an electronic message to the second medical provider if the first medical provider and the second medical provider are not both registered on the data exchange network, wherein the electronic message includes a request for the prior medical record (See providers’ collaboration network, where a pending invitation to consult serves as both medical providers not registered on page 10, lines 16 to page 11, line 5. Also see when an invitation is ignored or blocked in page 11, lines 7-13, privilege roles of registered users in page 16, line 17-19 and 24-32 and offline features in page 9, lines 31-34 .);
transmitting, by the first medical provider, a direct message to the second medical provider via the common data exchange network if the first medical provider and the second medical provider are both registered on the common data exchange network, wherein the in-network message includes a request for the prior medical record (Both registered taught in [page 10, lines 16 to page 11, line 5] When an invitation 41 is received, the providers then confirm this request. From the point on, the two users appear in each other’s list as a provider who is available for consultation/collaboration. See Fig. 3- Fig. 5.).
Kerr teaches that it is known in the art of collaborative telemedicine before the effective filing date of the invention to have transmitting requested messages whether both first and second medical providers are acknowledged registered members to exchange or not to allow providers to collaborate using smart phones while working from home away from a medical facility.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system and method of Holla to have transmitting requested messages whether both first and second medical providers are acknowledged registered members to exchange or not, as taught by Kerr, to allow providers to collaborate using smart phones while working from home away from a medical facility.
Claim 3:
Holla teaches wherein the electronic message and the direct message includes a hyperlink to access the secure portal (Taught as uploaded data in P0055, P0069 with the server as the secure portal with encryption feature and obtaining relevant patient information from the server at the hospital's electronic medical record system. See [P0051, P0063, P0083] The data server 131 may be configured so that the e-mail transmitted to a mobile device 150 may carry the attached medical data or transmit the e-mail text without an attachment but with a hyperlink to a website from which the attachments may be retrieved.).
Claim 4:
Holla teaches wherein the secure portal is displayed on a lightweight browser launched upon selection of the hyperlink (See [P0051, P0063, P0083] The data server 131 may be configured so that the e-mail transmitted to a mobile device 150 may carry the attached medical data or transmit the e-mail text without an attachment but with a hyperlink to a website from which the attachments may be retrieved. Also see requested consultation in P0048.).
Claim 5:
Holla teaches wherein the secure portal is loaded from a software file that is downloaded upon selection of the hyperlink (See [P0051, P0063, P0083] The data server 131 may be configured so that the e-mail transmitted to a mobile device 150 may carry the attached medical data or transmit the e-mail text without an attachment but with a hyperlink to a website from which the attachments may be retrieved. Also see requested consultation in P0048.).
Claim 6:
Holla teaches wherein the secure portal is configured to display a file browser containing a list of medical records in a database associated with the second medical provider (See Fig. 18 display tools on the server-console as the browser for sharing medical records mentioned in P0219, P0221.).
Claim 7:
Holla teaches wherein the prior medical record includes at least one of a DICOM image and a compressed file (See DICOM server in P0047 and compressed data message regarding patient in P0093.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holla (US 2011/0251960 A1) in view of Kerr (WO 2011/130735 A1) further in view of Duma (US 2012/0179908 A1).

Claim 2:
Holla discloses wherein the electronic message is selected from a group consisting of an electronic facsimile, an electronic mail, and a direct message (Facsimile may not be optimal in P0034, SMS message, and email in P0048.).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system and method of Holla and Kerr to have an HL7 message, as taught by Duma, to utilize network protocol while securely accessing medical information.
Claim 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Holla (US 2011/0251960 A1) in view of Duma (US 2012/0179908 A1).
Claims 9 and 16:
Holla discloses wherein the electronic message is selected from a group consisting of an electronic facsimile, an electronic mail, and a direct message (Facsimile may not be optimal in P0034, SMS message, and email in P0048.).
Duma teaches, in P0070, that it is known in the art of medical communications before the effective filing date of the invention to have an HL7 message to utilize network protocol while securely accessing medical information.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system and method of Holla to have an HL7 message, as taught by Duma, to utilize network protocol while securely accessing medical information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686